Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 1 of 17




                       EXHIBIT 3
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 2 of 17
      Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
      June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
        in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




                         Civil Procedure Act 1997
                                                1997 CHAPTER 12


An Act to amend the law about civil procedure in England and Wales; and for connected
purposes.                                                      [27th February 1997]

Be it enacted by the Queen’s most Excellent Majesty, by and with the advice and consent of the
Lords Spiritual and Temporal, and Commons, in this present Parliament assembled, and by the
authority of the same, as follows:—




                                                 Rules and directions

1           Civil Procedure Rules.
          (1) There are to be rules of court (to be called “Civil Procedure Rules”) governing the
              practice and procedure to be followed in—
                 (a) the civil division of the Court of Appeal,
                (b) the High Court[F1 except in relation to its jurisdiction under the Extradition
                      Act 2003 ], and
                 (c) [F2 the county court ].
          (2) Schedule 1 (which makes further provision about the extent of the power to make Civil
              Procedure Rules) is to have effect.
          (3) The power to make Civil Procedure Rules is to be exercised with a view to securing
              that the civil justice system is accessible, fair and efficient.


    Textual Amendments
     F1     Words in s. 1(1)(b) inserted (6.10.2014) by Anti-social Behaviour, Crime and Policing Act 2014
            (c. 12), ss. 174(2), 185(1) (with ss. 21, 33, 42, 58, 75, 93); S.I. 2014/2454, art. 4
     F2     Words in s. 1(1)(c) substituted (22.4.2014) by Crime and Courts Act 2013 (c. 22), s. 61(3), Sch. 9
            para. 67(a); S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in S.I.
            2014/956, arts. 3-11)
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 3 of 17
2                                                                                                Civil Procedure Act 1997 (c. 12)
                                                                                               Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




    Modifications etc. (not altering text)
     C1     S. 1: power to make rules of court extended (25.3.2002) by 1979 c. 53, s. 5(2) (as substituted
            25.3.2002 by S.I. 2002/439, art. 5(a))



[F32A       Power to change certain requirements relating to Committee
          (1) The Lord Chancellor may by order—
              [F4(a) amend section 2(2), (3) or (4), and]
                 (b) make consequential amendments in any other provision of section 2.
      [F5(2) The Lord Chancellor may make an order under this section only with the concurrence
             of the Lord Chief Justice.
      (2A) Before making an order under this section the Lord Chancellor must consult the
           following persons—
              (a) the Head of Civil Justice;
              (b) the Deputy Head of Civil Justice (if there is one).
      (2B) The Lord Chief Justice may nominate a judicial office holder (as defined in
           section 109(4) of the Constitutional Reform Act 2005) to exercise his functions under
           this section.]
          (3) The power to make an order under this section is exercisable by statutory instrument.
          (4) A statutory instrument containing such an order is subject to annulment in pursuance
              of a resolution of either House of Parliament.]


    Textual Amendments
     F3     S. 2A inserted (26.1.2004) by Courts Act 2003 (c. 39), ss. 84, 110(1); S.I. 2003/3345, art. 2(b)(ix)
     F4     S. 2A(1)(a) substituted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
            para. 264(2); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F5     S. 2A(2)(2A)(2B) substituted (3.4.2006) for s. 2A(2) by Constitutional Reform Act 2005 (c. 4), ss. 15,
            148(1), Sch. 4 para. 264(3); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)



2           Rule Committee.
      [F6(1) Civil Procedure Rules are to be made by a committee known as the Civil Procedure
             Rule Committee, which is to consist of the following persons—
               (a) the Head of Civil Justice;
               (b) the Deputy Head of Civil Justice (if there is one);
               (c) the persons currently appointed in accordance with subsections (1A) and (1B).
      (1A) The Lord Chief Justice must appoint the persons falling within paragraphs (a) to (d)
           of subsection (2).
      (1B) The Lord Chancellor must appoint the persons falling within paragraphs (e) to (g) of
           subsection (2).]
          (2) [F7The persons to be appointed in accordance with subsections (1A) and (1B) are]
              [F8(a) either two or three judges of the [F9Senior Courts],]
                 (b) one Circuit judge,
   Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 4 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              3
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




           [F10(c)      either one or two district judges]
            F11
          [ (ca)        one person who is a judge of the Senior Courts, a Circuit judge or a district
                        judge and who has particular experience of the law applicable in Wales,]
                  (d)   one person who is a Master referred to in Part II of Schedule 2 to the
                        M1 F12
                           [ Senior Courts Act 1981],
                  (e)   three persons who have a [F9Senior Courts] qualification (within the meaning
                        of section 71 of the M2Courts and Legal Services Act 1990), including at least
                        one with particular experience of practice in [F13 the county court ],
                  (f)   three persons who have been [F14authorised by a relevant approved regulator]
                        to conduct litigation in relation to all proceedings in the [F9Senior Courts],
                        including at least one with particular experience of practice in [F13 the county
                        court ], [F15and
                  (g)   two persons with experience in and knowledge of the lay advice sector or
                        consumer affairs.]
 [F16(2A) In subsection (2)(f) “ relevant approved regulator ” is to be construed in accordance
          with section 20(3) of the Legal Services Act 2007. ]
   [F17(3) Before appointing a person in accordance with subsection (1A), the Lord Chief Justice
           must consult the Lord Chancellor.]
        (4) Before appointing a person [F18in accordance with subsection (1B), the Lord
            Chancellor must consult the Lord Chief Justice and, if the person falls within
            paragraph (e) or (f) of subsection (2), must also consult] any body which—
              (a) has members who are eligible for appointment under that paragraph, and
              (b) is an authorised body for the purposes of section 27 or 28 of the Courts and
                    Legal Services Act 1990.
        (5) The Lord Chancellor may reimburse the members of the Civil Procedure Rule
            Committee their travelling and out-of-pocket expenses.
        (6) The Civil Procedure Rule Committee must, before making or amending Civil
            Procedure Rules—
              (a) consult such persons as they consider appropriate, and
              (b) meet (unless it is inexpedient to do so).
        (7) The Civil Procedure Rule Committee must, when making Civil Procedure Rules, try
            to make rules which are both simple and simply expressed.
        (8) Rules made by the Civil Procedure Rule Committee must be signed by at least eight
            members of the Committee and be submitted to the Lord Chancellor, who may allow
            or disallow them.
   [F19(9) The Lord Chief Justice may nominate a judicial office holder (as defined in
           section 109(4) of the Constitutional Reform Act 2005) to exercise his functions under
           this section.]
   [F20(9) If the Lord Chancellor disallows rules under subsection (8), he must give the Civil
           Procedure Rule Committee written reasons for doing so.]


  Textual Amendments
   F6      S. 2(1)(1A)(1B) substituted (3.4.2006) for s. 2(1) by Constitutional Reform Act 2005 (c. 4), ss. 15,
           148(1), Sch. 4 para. 263(2); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 5 of 17
4                                                                                                Civil Procedure Act 1997 (c. 12)
                                                                                               Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




     F7     Words in s. 2(2) substituted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
            para. 263(3); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F8     S. 2(2)(a) substituted (26.1.2004) by Courts Act 2003 (c. 39), ss. 83(2), 110(1); S.I. 2003/3345, art.
            2(b)(viii)
     F9     Words in s. 2(2)(a)(e)(f) substituted (1.10.2009) by Constitutional Reform Act 2005 (c. 4), ss. 59(5),
            148(1), Sch. 11 para. 4; S.I. 2009/ 1604, {art. 2(d)}
     F10    Words in s. 2(2)(c) substituted (1.9.2006) by The Civil Procedure Act 1997 (Amendment) Order 2006
            (S.I. 2006/1847), art. 2
     F11    S. 2(2)(ca) inserted (19.12.2017) by The Civil Procedure Act 1997 (Amendment) Order 2017 (S.I.
            2017/1148), arts. 1, 2
     F12    Words in s. 2(2)(d) substituted (1.10.2009) by Constitutional Reform Act 2005 (c. 4), ss. 59(5), 148(1),
            Sch. 11 para. 1(2); S.I. 2009/ 1604, {art. 2(d)}
     F13    Words in s. 2(2)(e)(f) substituted (22.4.2014) by Crime and Courts Act 2013 (c. 22), s. 61(3), Sch.
            9 para. 67(a); S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in S.I.
            2014/956, arts. 3-11); S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in
            S.I. 2014/956, arts. 3-11)
     F14    Words in s. 2(2)(f) substituted (1.1.2010) by Legal Services Act 2007 (c. 29), ss. 208(1), 211(2), Sch.
            21 para. 122(a) (with ss. 29, 192, 193); S.I. 2009/ 3250, {art. 2(h)} (with arts. 6, 9)
     F15    S. 2(2)(g) and word substituted (26.1.2004) for s. 2(2)(g)(h) and word by Courts Act 2003 (c. 39), ss.
            83(3), 110(1); S.I. 2003/3345, art. 2(b)(viii)
     F16    S. 2(2A) inserted (1.1.2010) by Legal Services Act 2007 (c. 29), ss. 208(1), 211(2), Sch. 21 para.
            122(b) (with ss. 29, 192, 193); S.I. 2009/ 3250, {art. 2(h)} (with arts. 6, 9)
     F17    S. 2(3) substituted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4 para.
            263(4); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F18    Words in s. 2(4) substituted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
            para. 263(5); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F19    S. 2(9) inserted "after subsection (8)" (3.4.2006) by virtue of Constitutional Reform Act 2005 (c. 4), ss.
            15, 148(1), Sch. 4 para. 263(6); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F20    S. 2(9) inserted "after subsection (8)" (temp. from 3.4.2006 with effect as mentioned in Sch. 4 para.
            361 of the amending Act) by virtue of Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
            para. 385(2)(3); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(cc)

    Marginal Citations
     M1     1981 c. 54.
     M2     1990 c. 41.



3           Section 2: supplementary.
          (1) Rules made and allowed under section 2 are to—
                (a) come into force on such day as the Lord Chancellor may direct, and
                (b) be contained in a statutory instrument to which the M3Statutory Instruments
                     Act 1946 is to apply as if it contained rules made by a Minister of the Crown.
          (2) A statutory instrument containing Civil Procedure Rules shall be subject to annulment
              in pursuance of a resolution of either House of Parliament.


    Modifications etc. (not altering text)
     C2     S. 3(2) excluded (11.3.2005) by Prevention of Terrorism Act 2005 (c. 2), s. 11(5), Sch. para. 3(7)(a)
     C3     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (27.11.2008) by Counter-Terrorism Act 2008 (c. 28), ss. 72(6), 100(2) (with s. 101(2))
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 6 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              5
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




     C4     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (17.12.2010) by Terrorist Asset-Freezing etc. Act 2010 (c. 38), ss. 29(9)(a)(11), 55(1)
     C5     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (15.12.2011) by Terrorism Prevention and Investigation Measures Act 2011 (c. 23), s. 31(2), Sch. 4
            para. 7(8)(a)(9) (with Sch. 8)
     C6     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (25.6.2013) by Justice and Security Act 2013 (c. 18), s. 20(1), Sch. 3 para. 3(9)(a)(10); S.I.
            2013/1482, art. 2 (with arts. 3, 4)
     C7     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (12.2.2015) by Counter-Terrorism and Security Act 2015 (c. 6), s. 52(5), Sch. 3 para. 7(8)(a)(9) (with
            Sch. 3 para. 11)
     C8     S. 3(2) excluded until Courts Act 2003 (c. 39), s. 85 comes into force, whereupon s. 3(6) excluded
            (22.11.2018) by Sanctions and Anti-Money Laundering Act 2018 (c. 13), s. 40(11)(a)(13), 64(2) (with
            ss. 52(3), 53, 58); S.I. 2018/1213, reg. 2(b)

    Marginal Citations
     M3     1946 c. 36.



[F213A      Rules to be made if required by Lord Chancellor
          (1) This section applies if the Lord Chancellor gives the Civil Procedure Rules Committee
              written notice that he thinks it is expedient for Civil Procedure Rules to include
              provision that would achieve a purpose specified in the notice.
          (2) The Committee must make such Rules as it considers necessary to achieve the
              specified purpose.
          (3) Those rules must be—
                (a) made within a reasonable period after the Lord Chancellor gives notice to the
                     Committee;
                (b) made in accordance with section 3.]


    Textual Amendments
     F21    S. 3A inserted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4 para. 266;
            S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)



4           Power to make consequential amendments.
          (1) The Lord Chancellor may [F22, after consulting the Lord Chief Justice,] by order
              amend, repeal or revoke any enactment to the extent he considers necessary or
              desirable in consequence of—
                (a) section 1 or 2, or
                (b) Civil Procedure Rules.
          (2) The Lord Chancellor may [F22, after consulting the Lord Chief Justice,] by order
              amend, repeal or revoke any enactment passed or made before the commencement of
              this section to the extent he considers necessary or desirable in order to facilitate the
              making of Civil Procedure Rules.
          (3) Any power to make an order under this section is exercisable by statutory instrument.
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 7 of 17
6                                                                                                 Civil Procedure Act 1997 (c. 12)
                                                                                                Document Generated: 2020-06-11
        Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
        June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
          in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




         (4) A statutory instrument containing an order under subsection (1) shall be subject to
             annulment in pursuance of a resolution of either House of Parliament.
         (5) No order may be made under subsection (2) unless a draft of it has been laid before
             and approved by resolution of each House of Parliament.
     [F23(6) The Lord Chief Justice may nominate a judicial office holder (as defined in
             section 109(4) of the Constitutional Reform Act 2005) to exercise his functions under
             subsection (1) or (2).]


    Textual Amendments
     F22    Words in s. 4(1)(2) inserted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
            para. 267(2); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F23    S. 4(6) inserted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4 para.
            267(3); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)



[F245       Practice directions.
         (1) Practice directions may be given in accordance with Part 1 of Schedule 2 to the
             Constitutional Reform Act 2005.
         (2) Practice directions given otherwise than under subsection (1) may not be given without
             the approval of—
                (a) the Lord Chancellor, and
                (b) the Lord Chief Justice.
         (3) Practice directions (whether given under subsection (1) or otherwise) may provide for
             any matter which, by virtue of paragraph 3 of Schedule 1, may be provided for by
             Civil Procedure Rules.
         (4) The power to give practice directions under subsection (1) includes power—
               (a) to vary or revoke directions given by any person;
               (b) to give directions containing different provision for different cases (including
                    different areas);
               (c) to give directions containing provision for a specific court, for specific
                    proceedings or for a specific jurisdiction.
         (5) Subsection (2)(a) does not apply to directions to the extent that they consist of guidance
             about any of the following—
               (a) the application or interpretation of the law;
               (b) the making of judicial decisions.
         (6) Subsection (2)(a) does not apply to directions to the extent that they consist of criteria
             for determining which judges may be allocated to hear particular categories of case;
             but the directions may, to that extent, be given only—
                (a) after consulting the Lord Chancellor, and
                (b) with the approval of the Lord Chief Justice.]
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 8 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              7
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




    Textual Amendments
     F24   S. 5 substituted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 13, 148(1), Sch. 2 para. 6;
           S.I. 2006/1014, art. 2(a), Sch. 1 para. 7



                                                  Civil Justice Council

6          Civil Justice Council.
        (1) The Lord Chancellor is to establish and maintain an advisory body, to be known as
            the Civil Justice Council.
        (2) The Council must include—
              (a) members of the judiciary,
              (b) members of the legal professions,
              (c) civil servants concerned with the administration of the courts,
              (d) persons with experience in and knowledge of consumer affairs,
              (e) persons with experience in and knowledge of the lay advice sector, and
               (f) persons able to represent the interests of particular kinds of litigants (for
                   example, businesses or employees).
 [F25(2A) The Lord Chancellor must decide the following questions, after consulting the Lord
          Chief Justice—
            (a) how many members of the Council are to be drawn from each of the groups
                  mentioned in subsection (2);
            (b) how many other members the Council is to have.
      (2B) It is for—
               (a) the Lord Chief Justice to appoint members of the judiciary to the Council,
                    after consulting the Lord Chancellor;
               (b) the Lord Chancellor to appoint other persons to the Council.]
        (3) The functions of the Council are to include—
              (a) keeping the civil justice system under review,
              (b) considering how to make the civil justice system more accessible, fair and
                   efficient,
              (c) advising the Lord Chancellor and the judiciary on the development of the civil
                   justice system,
              (d) referring proposals for changes in the civil justice system to the Lord
                   Chancellor and the Civil Procedure Rule Committee, and
              (e) making proposals for research.
        (4) The Lord Chancellor may reimburse the members of the Council their travelling and
            out-of-pocket expenses.
     [F26(5) The Lord Chief Justice may nominate a judicial office holder (as defined in
             section 109(4) of the Constitutional Reform Act 2005) to exercise his functions under
             this section.]
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 9 of 17
8                                                                                               Civil Procedure Act 1997 (c. 12)
                                                                                              Document Generated: 2020-06-11
      Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
      June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
        in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




    Textual Amendments
     F25   S. 6(2A)(2B) inserted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4
           para. 268(2); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)
     F26   S. 6(5) inserted (3.4.2006) by Constitutional Reform Act 2005 (c. 4), ss. 15, 148(1), Sch. 4 para.
           268(3); S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v)



                                                      Court orders

7          Power of courts to make orders for preserving evidence, etc.
       (1) The court may make an order under this section for the purpose of securing, in the
           case of any existing or proposed proceedings in the court—
             (a) the preservation of evidence which is or may be relevant, or
             (b) the preservation of property which is or may be the subject-matter of the
                    proceedings or as to which any question arises or may arise in the proceedings.
       (2) A person who is, or appears to the court likely to be, a party to proceedings in the court
           may make an application for such an order.
       (3) Such an order may direct any person to permit any person described in the order, or
           secure that any person so described is permitted—
              (a) to enter premises in England and Wales, and
             (b) while on the premises, to take in accordance with the terms of the order any
                   of the following steps.
       (4) Those steps are—
             (a) to carry out a search for or inspection of anything described in the order, and
             (b) to make or obtain a copy, photograph, sample or other record of anything so
                   described.
       (5) The order may also direct the person concerned—
             (a) to provide any person described in the order, or secure that any person so
                  described is provided, with any information or article described in the order,
                  and
             (b) to allow any person described in the order, or secure that any person so
                  described is allowed, to retain for safe keeping anything described in the order.
       (6) An order under this section is to have effect subject to such conditions as are specified
           in the order.
       (7) This section does not affect any right of a person to refuse to do anything on the ground
           that to do so might tend to expose him or his spouse [F27or civil partner] to proceedings
           for an offence or for the recovery of a penalty.
       (8) In this section—
                       “court” means the High Court, and
                       “premises” includes any vehicle;
           and an order under this section may describe anything generally, whether by reference
           to a class or otherwise.
    Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 10 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              9
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




    Textual Amendments
     F27    Words in s. 7(7) inserted (5.12.2005) by Civil Partnership Act 2004 (c.12), ss. 261(1), 263(10)(b), Sch
            27 para. 154; S.I. 2005/3175, art. 2(2)



8           Disclosure etc. of documents before action begun.
          (1) The Lord Chancellor may by order amend the provisions of section 33(2) of the
              M4 F28
                [ Senior Courts Act 1981], or section 52(2) of the M5County Courts Act 1984
              (power of court to order disclosure etc. of documents where claim may be made in
              respect of personal injury or death), so as to extend the provisions—
                 (a) to circumstances where other claims may be made, or
                 (b) generally.
          (2) The power to make an order under this section is exercisable by statutory instrument
              which shall be subject to annulment in pursuance of a resolution of either House of
              Parliament.


    Textual Amendments
     F28    Words in s. 8(1) substituted (1.10.2009) by Constitutional Reform Act 2005 (c. 4), ss. 59(5), 148(1),
            Sch. 11 para. 1(2); S.I. 2009/ 1604, {art. 2(d)}

    Marginal Citations
     M4     1981 c. 54.
     M5     1984 c. 28.



                                                           General

9           Interpretation.
          (1) A court the practice and procedure of which is governed by Civil Procedure Rules is
              referred to in this Act as being “within the scope” of the rules; and references to a
              court outside the scope of the rules are to be read accordingly.
          (2) In this Act—
                         “enactment” includes an enactment contained in subordinate legislation
                       (within the meaning of the M6Interpretation Act 1978), and
                         “practice directions” means directions as to the practice and procedure of
                       any court within the scope of Civil Procedure Rules.


    Marginal Citations
     M6     1978 c. 30.



10          Minor and consequential amendments.
             Schedule 2 (which makes minor and consequential amendments) is to have effect.
 Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 11 of 17
10                                                                                                  Civil Procedure Act 1997 (c. 12)
                                                                                                  Document Generated: 2020-06-11
          Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
          June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
            in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




 Commencement Information
     I1       S. 10 wholly in force at 26.4.1999; s. 10 not in force at Royal Assent see s. 11(2); s. 10 in force at
              14.3.1997 and 27.4.1997 for specified purposes by S.I. 1997/841, arts. 2, 3, 4 and otherwise in force at
              26.4.1999 by S.I. 1999/1009, art. 3



11            Short title, commencement and extent.
           (1) This Act may be cited as the Civil Procedure Act 1997.
           (2) Sections 1 to 10 are to come into force on such day as the Lord Chancellor may by
               order made by statutory instrument appoint, and different days may be appointed for
               different purposes.
           (3) This Act extends to England and Wales only.


 Subordinate Legislation Made
     P1       S. 11(2) power partly exercised (14.3.1997): 14.3.1997 and 27.4.1997 appointed for specified
              provisions by S.I. 1997/841, art. 3
              S. 11(2) power partly exercised (25.3.1997): 26.4.1999 appointed for specified provisions by S.I.
              1999/1009, art. 3
  Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 12 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              11
SCHEDULE 1 – Civil Procedure Rules
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




                                                    SCHEDULES


                                                      SCHEDULE 1                                                       Section 1.


                                              CIVIL PROCEDURE RULES


  Modifications etc. (not altering text)
    C9     Sch. 1: power to make rules of court extended (25.3.2002) by 1979 c. 53, s. 5(2) (as substituted 25.3.2002
           by S.I. 2002/439, art. 5(a))



                                      Matters dealt with by the former rules
1               Among the matters which Civil Procedure Rules may be made about are any matters
                which were governed by the former Rules of the Supreme Court or the former
                county court rules (that is, the M7Rules of the Supreme Court (Revision) 1965 and
                the M8County Court Rules 1981).


  Marginal Citations
    M7     S.I. 1965/1776.
    M8     S.I. 1981/1687.



                                                Exercise of jurisdiction
F29
      2         ................................


  Textual Amendments
    F29    Sch. 1 para. 2 omitted (6.4.2020) by virtue of Courts and Tribunals (Judiciary and Functions of Staff) Act
           2018 (c. 33), s. 4(3), Sch. para. 19; S.I. 2020/24, reg. 3(b) (with savings in S.I. 2020/100, regs. 1(2), 3)



                                                Removal of proceedings
3         (1) Civil Procedure Rules may provide for the removal of proceedings at any stage—
                (a) within the High Court (for example, between different divisions or different
                      district registries), or
                (b) [F30 within the county court ].
          (2) In sub-paragraph (1)—
                 (a) “provide for the removal of proceedings” means—
                           (i) provide for transfer of proceedings, or
                          (ii) provide for any jurisdiction in any proceedings to be exercised
                               (whether concurrently or not) elsewhere within the High Court or,
 Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 13 of 17
12                                                                                              Civil Procedure Act 1997 (c. 12)
                                                                                         SCHEDULE 1 – Civil Procedure Rules
                                                                                              Document Generated: 2020-06-11
      Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
      June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
        in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




                                as the case may be, [F31 elsewhere within the county court ] without
                                the proceedings being transferred, and
                  (b)    “proceedings” includes any part of proceedings.


 Textual Amendments
     F30    Words in Sch. 1 para. 3(1)(b) substituted (22.4.2014) by Crime and Courts Act 2013 (c. 22), s. 61(3),
            Sch. 9 para. 67(b)(i); S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in
            S.I. 2014/956, arts. 3-11)
     F31    Words in Sch. 1 para. 3(2)(a)(ii) substituted (22.4.2014) by Crime and Courts Act 2013 (c. 22), s. 61(3),
            Sch. 9 para. 67(b)(ii); S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in
            S.I. 2014/956, arts. 3-11)



                                                         Evidence
4               Civil Procedure Rules may modify the rules of evidence as they apply to
                proceedings in any court within the scope of the rules.

                                              Application of other rules
5          (1) Civil Procedure Rules may apply any rules of court which relate to a court which is
               outside the scope of Civil Procedure Rules.
           (2) Any rules of court, not made by the Civil Procedure Rule Committee, which apply to
               proceedings of a particular kind in a court within the scope of Civil Procedure Rules
               may be applied by Civil Procedure Rules to other proceedings in such a court.
           (3) In this paragraph “rules of court” includes any provision governing the practice and
               procedure of a court which is made by or under an enactment.
           (4) Where Civil Procedure Rules may be made by applying other rules, the other rules
               may be applied—
                 (a) to any extent,
                 (b) with or without modification, and
                 (c) as amended from time to time.

                                                  Practice directions
6               Civil Procedure Rules may, instead of providing for any matter, refer to provision
                made or to be made about that matter by directions.

                                   Different provision for different cases etc.
7               The power to make Civil Procedure Rules includes power to make different
                provision for different cases or different areas, including different provision—
                  (a) for a specific court or specific division of a court, or
                  (b) for specific proceedings, or a specific jurisdiction,
                specified in the rules.
  Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 14 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              13
SCHEDULE 2 – Minor and consequential amendments
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




                                                              SCHEDULE 2                                              Section 10.


                                        MINOR AND CONSEQUENTIAL AMENDMENTS

                                                 Supreme Court Act 1981 (c. 54)
1           (1) The Supreme Court Act 1981 is amended as follows.
      F32
            (2) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
            (3) In section 68 (exercise of High Court jurisdiction otherwise than by judges)—
                   (a) in subsection (1), paragraph (c) and the word “or” immediately preceding
                         it are omitted,
                   (b) in subsection (2)—
                               (i) paragraph (a) is omitted, and
                              (ii) in paragraph (b), for “any such person” there is substituted “ a special
                                   referee ”,
                   (c) in subsection (3), for the words from “any” onwards there is substituted “ a
                         special referee or any officer or other staff of the court ”, and
                   (d) in subsection (4)—
                               (i) after “decision of” there is inserted “ (a) ”, and
                              (ii) after “subsection (1)” there is inserted—

                     “or
                                  (b)      any officer or other staff of the court”.
            (4) In section 84 (power to make rules of court)—
                   (a) in subsection (1), for “Supreme Court” there is substituted “ Crown Court
                         and the criminal division of the Court of Appeal ”,
                   (b) subsection (4) is omitted,
                   (c) for subsections (5) and (6) there is substituted—
                                   “(5) Special rules may apply—
                                           (a) any rules made under this section, or
                                           (b) Civil Procedure Rules,
                                        to proceedings to which the special rules apply.
                                  (5A) Rules made under this section may apply—
                                          (a) any special rules, or
                                          (b) Civil Procedure Rules,
                                       to proceedings to which rules made under this section apply.
                                   (6) Where rules may be applied under subsection (5) or (5A), they may
                                       be applied—
                                          (a) to any extent,
                                         (b) with or without modification, and
                                          (c) as amended from time to time.”, and
                     (d)      in subsection (9), for “Supreme Court Rule Committee” there is substituted
                              “ Civil Procedure Rule Committee ”.
            (5) Section 85 (Supreme Court Rule Committee) is omitted.
 Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 15 of 17
14                                                                                                  Civil Procedure Act 1997 (c. 12)
                                                                             SCHEDULE 2 – Minor and consequential amendments
                                                                                                  Document Generated: 2020-06-11
          Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
          June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
            in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




                (6) In section 87 (particular matters for which rules of court may provide)—
                       (a) subsections (1) and (2) are omitted, and
                       (b) in subsection (3), for “Supreme Court” there is substituted “ Crown Court or
                             the criminal division of the Court of Appeal ”.
                (7) In section 151 (interpretation)—
                       (a) in subsection (3), after the second “rules of court” there is inserted “ in
                             relation to the Supreme Court ” and for “Supreme Court Rule Committee”
                             there is substituted “ Civil Procedure Rule Committee ”, and
                       (b) in subsection (4), the definition of “Rules of the Supreme Court” is omitted.


 Textual Amendments
     F32         Sch. 2 para. 1(2) repealed (27.9.1999) by 1999 c.22, ss. 106, 108(3)(f), Sch. 15 Pt. III (with Sch. 14
                 paras. 7(2), 36(9))

 Commencement Information
     I2          Sch. 2 para. 1 wholly in force at 26.4.1999; Sch. 2 para. 1 not in force at Royal Assent see s. 11(2); Sch.
                 2 para. 1(1)(2)(4)(c) in force at 27.4.1997 by S.I. 1997/841, arts. 3, 4; Sch. 2 para. 1(3)(4)(a)(b)(d)(5)-
                 (7) in force at 26.4.1999 by S.I. 1999/1009, art. 3(a)-(e)



                                                  County Courts Act 1984 (c. 28)
2               (1) The County Courts Act 1984 is amended as follows.
                (2) For “county court rules”, wherever occurring, there is substituted “ rules of court ”.
                (3) For “rule committee”, wherever occurring, there is substituted “ Civil Procedure Rule
                    Committee ”.
          F33
             (4) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
             (5) In section 3 (places and times of sittings of courts), subsection (3) is omitted.
             (6) Section 75 (county court rules) is omitted.
             (7) In section 77(1), for “the rules of the Supreme Court” there is substituted “ Civil
                 Procedure Rules ”.
                (8) In section 81(2), for “any rules of the Supreme Court” there is substituted “ Civil
                    Procedure Rules ”.
                (9) In section 147(1), the definitions of “county court rules” and “the rule committee”
                    are omitted.


 Textual Amendments
     F33         Sch. 2 para. 2(4) repealed (22.4.2014) by Crime and Courts Act 2013 (c. 22), s. 61(3), Sch. 9 para. 141;
                 S.I. 2014/954, art. 2(c) (with art. 3) (with transitional provisions and savings in S.I. 2014/956, arts. 3-11)
  Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 16 of 17
Civil Procedure Act 1997 (c. 12)                                                                                              15
SCHEDULE 2 – Minor and consequential amendments
Document Generated: 2020-06-11
       Changes to legislation: Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
       June 2020. There are changes that may be brought into force at a future date. Changes that have been made appear
         in the content and are referenced with annotations. (See end of Document for details) View outstanding changes




  Commencement Information
    I3     Sch. 2 para. 2 wholly in force at 26.4.1999; Sch. 2 para. 2 not in force at Royal Assent see s. 11(2); Sch.
           2 para. 2(1)(2)(4)(5) in force at 27.4.1997 by S.I. 1997/841, arts. 3, 4; Sch. 2 para. 2(3)(6)-(9) in force
           at 26.4.1999 by S.I. 1999/1009, art. 3(f)-(j)



                           Matrimonial and Family Proceedings Act 1984 (c. 42)
3               F34
                    ................................



  Textual Amendments
    F34    Sch. 2 para. 3 repealed (6.4.2011) by Courts Act 2003 (c. 39), ss. 109, 110(1), Sch 10; S.I. 2010/ 2921,
           {art. 3(c)}



                                   Courts and Legal Services Act 1990 (c. 41)
4               In section 120 of the Courts and Legal Services Act 1990 (regulations and orders),
                in subsection (4), “1(1)” is omitted.
 Case 1:20-mc-00212-AJN Document 38-3 Filed 06/26/20 Page 17 of 17
16                                                                               Civil Procedure Act 1997 (c. 12)
                                                                                Document Generated: 2020-06-11



     Changes to legislation:
     Civil Procedure Act 1997 is up to date with all changes known to be in force on or before 11
     June 2020. There are changes that may be brought into force at a future date. Changes that have
     been made appear in the content and are referenced with annotations.
     View outstanding changes

        Changes and effects yet to be applied to :
        –     s. 1(3) substituted by 2003 c. 39 s. 82(1)
        –     s. 2(6)-(8) repealed by 2003 c. 39 s. 85(1)Sch. 10
        –     s. 3 substituted by 2003 c. 39 s. 85(2) (This substitution is not yet in force. The
              prospectively substituted s. 3 is itself amended (3.4.2006) by 2005 c. 4, Sch. 4 para.
              265; S.I. 2006/1014, art. 2(a), Sch. 1 paras. 11(v), 30(b). These amendments will be
              applied when this substitution is brought into force)


        Changes and effects yet to be applied to the whole Act associated Parts and Chapters:
        Whole provisions yet to be inserted into this Act (including any effects on those
        provisions):
        –     s. 3(3)(4) substituted by 2005 c. 4 Sch. 4 para. 265(2) (This amendment is made
              to s. 3 as prospectively amended by 2003 c. 39, s. 85(2). Although it is in force at
              3.4.2006 by S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v), it cannot be applied until the
              substitution of s. 3 has been brought into force)
        –     s. 3(5) words substituted by 2005 c. 4 Sch. 4 para. 265(3) (This amendment is made
              to s. 3 as prospectively amended by 2003 c. 39, s. 85(2). Although it is in force at
              3.4.2006 by S.I. 2006/1014, art. 2(a), Sch. 1 para. 11(v), it cannot be applied until the
              substitution of s. 3 has been brought into force)
        –     s. 3(6) words repealed by 2005 c. 4 Sch. 4 para. 265(4)Sch. 18 Pt. 2 (This
              amendment is made to s. 3 as prospectively amended by 2003 c. 39, s. 85(2).
              Although it is in force at 3.4.2006 by S.I. 2006/1014, art. 2(a), Sch. 1 paras. 11(v),
              30(b), it cannot be applied until the substitution of s. 3 has been brought into force)
        –     s. 3(7) repealed by 2005 c. 4 Sch. 4 para. 265(5)Sch. 18 Pt. 2 (This amendment is
              made to s. 3 as prospectively amended by 2003 c. 39, s. 85(2). Although it is in
              force at 3.4.2006 by S.I. 2006/1014, art. 2(a), Sch. 1 paras. 11(v), 30(b), it cannot be
              applied until the substitution of s. 3 has been brought into force)
